Citation Nr: 0944210	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for myelodysplastic 
syndrome, including as secondary to herbicide exposure.  

2.	Whether new and material evidence as been received to 
reopen a claim of service connection for diabetes mellitus, 
including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Jeffrey D. Moffatt, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1963 to January 1983.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.	It is not shown that the Veteran served in the Republic of 
Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.

2.	Myelodysplastic syndrome was not manifested in service or 
until many years thereafter and is not shown to be related to 
the Veteran's service.   

3.	An unappealed July 1986 rating decision denied the Veteran 
service connection for diabetes mellitus essentially based on 
a finding that such disease was not related to his service.  

4.	Evidence received since the July 1986 rating decision does 
not tend to relate the Veteran's diabetes mellitus to 
service; does not relate to the unestablished fact necessary 
to substantiate the claim of service connection for diabetes 
mellitus; and does not raise a reasonable possibility of 
substantiating such claim.  


CONCLUSIONS OF LAW

1.	Service connection for myelodysplastic syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.	Evidence received since the July 1986 rating decision is 
not new and material, and the claim of service connection for 
diabetes mellitus may not be reopened.  38 U.S.C.A. §§ 7108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's claim for service connection for 
myelodysplastic syndrome, the Veteran was advised of VA's 
duties to notify and assist in the development of the claim 
prior to the initial adjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2004 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The Veteran has 
had ample opportunity to respond/supplement the record. He 
has not alleged that notice in this case was less than 
adequate.
Regarding the claim pertaining to diabetes mellitus, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material 
evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a March 
2009 letter provided certain essential notice prior to a 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter provided notice that 
complied with Kent and explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  This letter also informed the appellant of 
effective date criteria.  A July 2009 supplemental statement 
of the case (SSOC) readjudicated the matter after the 
appellant and his representative responded and further 
development was completed See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by readjudication of the claim).  

The Veteran's pertinent service treatment records (STRs), his 
personnel file, and post-service treatment records have been 
secured.  The duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159 (c)(4)(iii).  The appellant has not identified any 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, it is noteworthy that although service 
personnel records show that the Veteran served as a member of 
the U.S. Air Force in Southeast Asia during the Vietnam era, 
it is not shown that his "service involved duty or visitation 
in the Republic of Vietnam," or that he served in a Korean 
unit exposed to herbicide agents (and was thus exposed to any 
herbicide agents, including Agent Orange).  The NPRC was 
unable to verify that he had any service in the Republic of 
Vietnam or that he was exposed to herbicide agents during 
service.  His DD 214 shows that he was awarded the Vietnam 
Service Medal.  However, this medal was awarded to service 
members who served "in Vietnam and the contiguous waters or 
airspace thereover" or "in Thailand, Laos, or Cambodia or the 
airspace, thereover, and in direct support of operations in 
Vietnam," and thus is not of itself necessarily indicative of 
service in Vietnam.  See Manual of Military Decorations and 
Awards, A-6 (Department of Defense Manual 1348.33-M, 
September 1996).  Significantly, the Veteran does not allege 
that he served in the Republic of Vietnam or in a Korean unit 
exposed to herbicide agents.  Correspondence received from 
the Veteran and his representative has consistently asserted 
that his service was in Thailand, Japan, and Midway Island, 
but that during such service, he was exposed to herbicide 
agents.  Consequently, his claims seeking service connection 
for both myelodysplastic syndrome and Type II diabetes 
mellitus are not within the purview of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307 (which provides for establishing service 
connection for diseases, including diabetes mellitus but not 
myelodysplastic syndrome, on a presumptive basis based on 
herbicide exposure therein for veterans who served in 
Vietnam).

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for 
disabilities as due to herbicide exposure with proof of 
direct causation..  Although he contends in his 
correspondence that he may have been exposed to herbicide 
agents that were sprayed in Thailand and elsewhere, these are 
allegations based on his speculations alone.  Certifications 
from the National Personnel Records Center (NPRC) are to the 
effect that there is no evidence that the Veteran served in 
Vietnam or that he was otherwise exposed to herbicide agents.  
A memorandum of the Veteran's Benefits Administration 
regarding herbicide use in Thailand during the Vietnam Era 
specifically excluded the Veteran from any exposure to 
herbicidal agents.  That memorandum indicates that any 
testing performed in Thailand was very limited and did not 
involve widespread spraying for strategic uses.  Although the 
Veteran and his representative have argued that exposure 
could have resulted just from being in the countries that 
bordered on Vietnam while strategic use of Agent Orange was 
ongoing, and should be enough for the Veteran to be awarded 
the presumption of exposure, the law and regulations are 
quite specific in that only those veteran's who were actually 
involved with duty or visitation in the Republic of Vietnam 
are entitled to the presumption.  The Veteran has not 
submitted any evidence specifically showing that he, in fact, 
was exposed to Agent Orange.  

Myelodysplastic Syndrome

To establish service connection for myelodysplastic syndrome 
under these circumstances, the Veteran must show 
affirmatively that the disease is related to his active 
service.  It is not shown in his STRs, nor does he contend, 
that myelodysplastic syndrome was manifested in service.  
Postservice private treatment records show that he had anemia 
diagnosed in approximately 2001 and had myelodysplastic 
syndrome diagnosed sometime thereafter.  This is many years 
after separation from service in 1983.  Such a lengthy time 
interval between service and the earliest postservice 
clinical documentation of the disability is of itself a 
factor for consideration against a finding that his 
myelodysplastic syndrome is related to service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(in a claim 
seeking to establish service connection based on aggravation 
of disability in service).
Furthermore, there is no competent (medical) evidence in the 
record of a possible nexus between the Veteran's 
myelodysplastic syndrome and his service.  In a July 2004 
statement from one of the Veteran's private physicians, it 
was indicated that myelodysplastic syndrome was a 
hematological malignancy such as multiple myeloma, Hodgkin's 
disease and Non-Hodgkin's disease, disabilities that have 
been related to Agent Orange exposure.  He went on to state 
that the Veteran's hematological problem, "may well be 
related to Agent Orange."  The Board finds such an opinion 
to be speculative at best, of little evidentiary value, and 
amounts to what in essence is "nonevidence" of an 
etiological relationship to a service- connected disability.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996).  In Obert v. Brown, 5 Vet. App. 
30 (1993), the Court held that a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  

The Board recognizes that under 38 C.F.R. § 3.159(c)(4)(i), 
VA has a duty to provide a VA medical examination or obtain a 
medical opinion once a claimant has established that he has a 
current (or persistent/recurrent) disability that may be 
related to an event, injury, or disease in service.  The 
Veteran has not submitted any competent medical evidence 
suggesting that his myelodysplastic syndrome might be related 
to his service.  His own statements relating his 
myelodysplastic syndrome to service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). Consequently, VA's duty to assist by 
arranging for an examination/securing a medical opinion is 
not triggered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's myelodysplastic syndrome is in any way related to 
his service.  Accordingly, the claim must be denied.

Diabetes Mellitus

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, Type II 
diabetes mellitus is a disease for which service connection 
may be presumed based on exposure to herbicide agents.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309.  

Historically, a July 1986 rating decision denied the 
Veteran's claim of service connection for diabetes mellitus 
essentially because there was no evidence of the disease in 
service and the first documented manifestation of the 
disability was in December 1984, which was not within the 
first post-service year (essentially based on a finding that 
the diabetes mellitus was unrelated to service).  The Veteran 
initiated an appeal of the denial, but did not perfect the 
appeal after a SOC was issued.  Consequently the July 1986 
decision is final.  38 U.S.C.A. § 7105.
Relevant evidence of record at the time of the July 1986 
rating decision consisted of the Veteran's STRs and treatment 
records from a service medical facility showing elevated 
blood sugar and a diagnosis of diabetes mellitus in December 
1984.  Also of record was a report of a May 1986 VA 
examination that shows a diagnosis of diabetes mellitus (but 
no opinion regarding nexus of such disability to service).  

Evidence received since the July 1986 rating decision 
consists of treatment records showing that the Veteran has 
continued to receive treatment for diabetes mellitus.  It 
consists primarily of records of treatment many years after 
service that do not in any way relate the Veteran's diabetes 
to his service.  Such evidence is not new and material.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  The Veteran's main 
contention is that his diabetes is due to exposure to 
herbicide agents in service; as is noted above, such exposure 
is not shown.  The underlying factual premise for the 
Veteran's theory of entitlement continues to lack foundation 
in the factual evidence of record.    

As no additional evidence received relates, or tends to 
relate, the Veteran's diabetes to service, the Board finds 
that "new and material evidence" has not been received, and 
that the claim of service connection for diabetes mellitus 
may not be reopened.


ORDER

Service connection for myelodysplastic syndrome, including as 
secondary to herbicide exposure, is denied.  

The appeal to reopen a claim of service connection for 
diabetes mellitus, including as secondary to herbicide 
exposure, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


